13-2268
     United States v. Spencer

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 14th day of May, two thousand fourteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                ROBERT D. SACK,
 8                GERARD E. LYNCH,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       UNITED STATES OF AMERICA,
13                Appellee,
14
15                    -v.-                                               13-2268
16
17       ONTARIO SPENCER,
18                Defendant-Appellant.
19       - - - - - - - - - - - - - - - - - - - -X
20
21       FOR APPELLANT:                        DAVID A. LEWIS, Federal
22                                             Defenders of New York, Inc., New
23                                             York, New York.
24
25       FOR APPELLEES:                        LAUREN HOWARD ELBERT (Susan
26                                             Corkery, on the brief), for
27                                             Loretta E. Lynch, United States
28                                             Attorney for the Eastern

                                                  1
 1                              District of New York, Brooklyn,
 2                              New York.
 3
 4
 5        Appeal from a judgment of the United States District
 6   Court for the Eastern District of New York (Townes, J.).
 7
 8        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 9   AND DECREED that the judgment of the district court be
10   AFFIRMED.
11
12        Ontario Spencer appeals from a judgment of the United
13   States District Court for the Eastern District of New York
14   (Townes, J.), convicting him of escape from custody, in
15   violation of 18 U.S.C. § 751(a). Spencer argues the
16   district court’s sentence was substantively and procedurally
17   unreasonable. We assume the parties’ familiarity with the
18   underlying facts, the procedural history, and the issues
19   presented for review.
20
21        We review sentences for reasonableness, United States
22   v. Cossey, 632 F.3d 82, 86 (2d Cir. 2011) (per curiam),
23   which “amounts to review for abuse of discretion,” see
24   United States v. Cavera, 550 F.3d 180, 187 (2d Cir. 2008)
25   (en banc). This concept applies to both “‘the sentence
26   itself’ and to ‘the procedures employed in arriving at the
27   sentence.’” United States v. Verkhoglyad, 516 F.3d 122, 127
28   (2d Cir. 2008) (quoting United States v. Fernandez, 443 F.3d
29   19, 26 (2d Cir. 2006)). “The procedural inquiry focuses
30   primarily on the sentencing court’s compliance with its
31   statutory obligation to consider the factors detailed in 18
32   U.S.C. § 3553(a), while the substantive inquiry assesses the
33   length of the sentence imposed in light of the § 3553(a)
34   factors.” Id. (internal citations, brackets, and quotation
35   marks omitted).
36
37        The court appropriately considered all of the
38   information before it, including the submissions made on
39   Spencer’s behalf. Indeed, the arguments presented by
40   Spencer influenced the decision to sentence him at the
41   bottom of the Guidelines range. We conclude that the
42   district court did not abuse its discretion in its
43   sentencing decision.
44

                                  2
 1        For the foregoing reasons, and finding no merit in
 2   Spencer’s other arguments, we hereby AFFIRM the judgment of
 3   the district court.
 4
 5                              FOR THE COURT:
 6                              CATHERINE O’HAGAN WOLFE, CLERK
 7
 8
 9
10




                                  3